DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on January 18, 2022.
Claims 1, 8, 18, and 20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 18, and 20 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed January 18, 2022 regarding the rejection of claims 1, 3, 5, 11, and 13 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Hazony et al. (US 2021/0240836) (hereinafter Hazony). 
Regarding claim 1, Lessin teaches a method comprising: identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item, wherein the first set of content information is indicative of at least one of: a type of content associated with the first content item; a topic associated with the first content item; a publisher associated with the first content item; an author associated with the first content item; or a producer associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).

Hazony teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information expressed by the first content item (see Fig. 2, para [0036-0037], para [0054-0054], discloses correspondence scoring unit generating score to messages (content information) according to rules, criteria or thresholds in metrics and weights (first validity score) corresponding to authentication or verification of message content, in which verification of data that is based on verification of content described in correspondence scoring unit is shared with correspondence analysis unit); and controlling a graphical user interface of a first client device based upon the first validity score (see Figs. 2-3, para [0057], para [0142], discloses modifying graphical user interface object, such as disabling send button on email message if email message includes sensitive information or sending email to recipients who are not known to be authorized to view sensitive information).
Lessin/Hazony are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a score from disclosure of Hazony. The motivation to combine these arts is disclosed by Hazony 

Regarding claim 20, Lessin teaches a medium that when executed cause performance of operations, the operations comprising (see para [0220], discloses a medium): identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score.
Hazony teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information see Fig. 2, para [0036-0037], para [0054-0054], discloses correspondence scoring unit generating score to messages (content information) according to rules, criteria or thresholds in metrics and weights (first validity score) corresponding to authentication or verification of message content, in which verification of data that is based on verification of content described in correspondence scoring unit is shared with correspondence analysis unit); and controlling a graphical user interface of a first client device based upon the first validity score (see Figs. 2-3, para [0057], para [0142], discloses modifying graphical user interface object, such as disabling send button on email message if email message includes sensitive information or sending email to recipients who are not known to be authorized to view sensitive information).
Lessin/Hazony are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a score from disclosure of Hazony. The motivation to combine these arts is disclosed by Hazony as “continuously, automatically and dynamically improve protection of a network from phishing or other malicious emails or content” (para [0058]) and generating scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 2, Lessin/Hazony teach a method of claim 1.
Lessin further teaches wherein the analyzing the first content item to determine the first set of content information comprises: analyzing the first content item to identify one or more statements within the first content item, wherein the first set of content information see Fig. 6a, element 616, para [0028], para [0180-0181], discloses analyzing contact card and identifying claim statement such as element 616 in Fig. 6a, indicating a claim type of pet ownership).

Regarding claim 8, Lessin/Hazony teach a method of claim 1.
Lessin do not explicitly teach herein the first validity score corresponds to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item.
Hazony teaches herein the first validity score corresponds to at least one of a validity of one or more statements expressed by the first content item, an authenticity of the one or more statements expressed by the first content item or a correctness of the one or more statements expressed by the first content item (see para [0042-0043], para [0054-0055], para [0141-0142], discloses displaying policies regarding message scoring in which message phrases may indicate phishing attempt or detect message containing sensitive information and preventing or enabling particular user to access the sensitive data).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of  Hazony, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle).
Regarding claim 18, Lessin teaches a device comprising: a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising (see para [0220], discloses a processor and memory): identifying a first content item (see Fig. 6a, para [0179], para [0181], discloses identifying a first content item in contact card information as shown in Fig. 6A); analyzing the first content item to determine a first set of content information associated with the first content item, wherein the first set of content information is indicative of at least one of: a type of content associated with the first content item; a topic associated with the first content item; a publisher associated with the first content item; an author associated with the first content item; or a producer associated with the first content item (see Fig. 6a, para [0180-0181], discloses  determining a first claim type (first set of content information) associated with contact card information, the first claim type associated with a type of content, such as pets or favorite food associated with the contact card information).
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score; receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item; determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score; selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device.
Lessin does not explicitly teach generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information expressed by the first content item; and controlling a graphical user interface of a first client device based upon the first validity score.
Hazony teaches generating, based upon the first set of content information determined by analyzing the first content item, a first validity score corresponding to at least one of a validity of information expressed by the first content item, an authenticity of the information expressed by the first content item, or a correctness of the information expressed by the first content item (see Fig. 2, para [0036-0037], para [0054-0054], discloses correspondence scoring unit generating score to messages (content information) according to rules, criteria or thresholds in metrics and weights (first validity score) corresponding to authentication or verification of message content, in which verification of data that is based on verification of content described in correspondence scoring unit is shared with correspondence analysis unit).
Lessin/Hazony are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin to generate a score from disclosure of Hazony. The motivation to combine these arts is disclosed by Hazony as “continuously, automatically and dynamically improve protection of a network from phishing or other malicious emails or content” (para [0058]) and generating scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Lessin/Hazony do not explicitly teach receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item; determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score; selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device.
Carlyle teaches receiving a request for content associated with a first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item (see Fig. 6, para [0062], discloses receiving a request from a publisher for an optimized bid for a displayed advertisement to show for a given user); determining a plurality of bid values associated with a plurality of content items based upon one or more validity scores associated with the first content item, wherein the one or more validity scores comprise the first validity score  (see Fig. 6, para [0058], para [0062], discloses bid values in real-time bidding functions associated with media campaigns based on engagement score and utilizing scoring probability in optimization to determine most relevant advertisement to show to a given user); selecting, based upon the plurality of bid values, a second content item for presentation via the first client device; and presenting the second content item via the first client device (see para [0059], para [0062], discloses selecting a second advertisement for display based on real-time bidding data and displaying a second relevant advertisement to a first client device).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to determine bid values from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and determining bid values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 19, Lessin/Hazony/Carlye teach a device of claim 18.
Lessin/Hazony do not explicitly teach prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score; and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score.
Carlyle teaches prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score (see para [0058], discloses a campaign report having bidding thresholds on ad exchanges based on scores); and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score (see para [0058-0059], discloses selecting advertisement based on scores for ad in portfolio optimization).

Claims 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of  Hazony as applied to claim 1, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle).
Regarding claim 10, Lessin/Hazony teach a method of claim 1.
Lessin further teaches receiving a request for content associated with the first client device, wherein the request for content corresponds to a request to be provided with a content item for presentation on an internet resource comprising the first content item (see Fig. 6a, para [0180], discloses receiving user input to create a claim and post data related to a claim). 
Lessin/Hazony do not explicitly teach determining a plurality of bid values associated with a plurality of content items based upon the first validity score; and selecting, based upon the plurality of bid values, a second content item for presentation via the first client device, wherein the controlling the graphical user interface comprises presenting the second content item via the first client device.
Carlyle teaches determining a plurality of bid values associated with a plurality of content items based upon the first validity score (see Fig. 6, para [0058], para [0062], discloses bid values in real-time bidding functions associated with media campaigns based on engagement score and utilizing scoring probability in optimization to determine most relevant advertisement to show to a given user); and selecting, based upon the plurality of bid values, a second content item for presentation via the first client device, wherein the controlling the graphical user interface comprises presenting the second content item via the first client device (see para [0059], para [0062], discloses selecting a second advertisement for display based on real-time bidding data and displaying a second relevant advertisement to a first client device).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to determine bid values from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and determining bid values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony do not explicitly teach prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score; and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score.
Carlyle teaches prior to the selecting the second content item for presentation via the first client device, receiving, from a device associated with a third content item of a content item database, a threshold validity score (see para [0058], discloses a campaign report having bidding thresholds on ad exchanges based on scores); and selecting the third content item from the content item database for inclusion in the plurality of content items based upon a determination that the first validity score meets the threshold validity score (see para [0058-0059], discloses selecting advertisement based on scores for ad in portfolio optimization).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony does not explicitly teach generating, based upon the first set of content information, a plurality of validity scores associated with the first content item, wherein: the generating the plurality of validity scores comprises at least one of: generating, based upon the type of content associated with the first content item, a content type validity score; generating, based upon the topic associated with the first content item, a topic validity score; generating, based upon the publisher associated with the first content item, a publisher validity score; generating, based upon the author associated with the first content item, an author validity score; or generating, based upon the producer associated with the first content item, a producer validity score; the plurality of validity scores comprises at least one of the content type validity score, the topic validity score, the publisher validity score, the author validity score or the producer validity score; and the generating the first validity score is performed based upon the plurality of validity scores.
Carlyle teaches generating, based upon the first set of content information, a plurality of validity scores associated with the first content item, wherein: the generating the plurality of validity scores comprises at least one of: generating, based upon the type of content associated with the first content item, a content type validity score; generating, based upon the topic associated with the first content item, a topic validity score; generating, based upon the publisher associated with the first content item, a publisher validity score; generating, based upon the author associated with the first content item, an author validity score; or generating, based upon the producer associated with the first content item, a producer validity score; the plurality of validity scores comprises at least one of the content type validity score, the topic validity score, the publisher validity score, the author validity score or the producer validity score; and the generating the first validity score is performed based upon the plurality of validity scores (see para [0050-0051], discloses generating an author validity score based upon user associated with content item).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Lessin/Hazony teach a method of claim1.
Lessin/Hazony does not explicitly teach analyzing a validity score database based upon at least one of the type of content or the topic to identify a set of validity scores associated with a set of content items associated with the at least one of the type of content or the topic, wherein the generating the first validity score is performed based upon the set of validity scores.
Carlyle teaches analyzing a validity score database based upon at least one of the type of content or the topic to identify a set of validity scores associated with a set of content items associated with the at least one of the type of content or the topic, wherein the generating the first validity score is performed based upon the set of validity scores (see para [0074], discloses analyzing score based on event type to evaluate business rules executed on scoring probability server).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 16, Lessin/Hazony teach a method of claim1.
Lessin/Hazony does not explicitly teach analyzing a validity score database based upon at least one of the publisher or the producer to identify a set of validity scores associated with a set of content items associated with the at least one of the publisher or the producer, wherein the generating the first validity score is performed based upon the set of validity scores.
Carlyle teaches analyzing a validity score database based upon at least one of the publisher or the producer to identify a set of validity scores associated with a set of content items associated with the at least one of the publisher or the producer, wherein the generating the first validity score is performed based upon the set of validity scores (see para [0059], discloses scoring probability of vendor to provide optimization data). 
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 17, Lessin/Hazony teach a method of claim1.
Lessin/Hazony does not explicitly teach analyzing a validity score database based upon the author associated with the first content item to identify a set of validity scores associated with a set of content items associated with the author, wherein the generating the first validity score is performed based upon the set of validity scores associated with the author.
Carlyle teaches validity score database based upon the author associated with the first content item to identify a set of validity scores associated with a set of content items associated with the author, wherein the generating the first validity score is performed based upon the set of validity scores associated with the author (see para [0005-0006], para [0050], discloses generating scores based on user engagement).
Lessin/Hazony/Carlyle are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to select second content item associated with a third content item from disclosure of Carlyle. The motivation to combine these arts is disclosed by Carlyle as “to measure, evaluate and optimize (online) media campaigns, and bidding strategies, to send push notifications to online visitors, to enrich external environments (like CRM systems) with profile data” (para [0006]) and selecting second content item associated with a third content item is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 3-6  are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Hazony as applied to claim 1, and in further view of Roberts (US 2020/0394673) (hereinafter Roberts).
Regarding claim 3, Lessin/Hazony teach a method of claim 1.
Lessin further teaches analyzing an informational database based upon the one or more statements to identify one or more second statements associated with the one or more statements (see Fig. 6a, element 626, para [0181], discloses identifying a second statement in element 626, that is associated with statement in element 624 of Fig. 6a).
Lessin/Hazony does not explicitly teach comparing the one or more statements with the one or more second statements to determine comparison information, wherein the comparison information is indicative of at least one of: one or more first sets of information of the one or more statements compatible with the one or more second statements; or one or more second sets of information of the one or more statements in conflict with the one or more second statements, wherein the generating the first validity score is performed based upon the comparison information.
Roberts teaches comparing the one or more statements with the one or more second statements to determine comparison information, wherein the comparison information is indicative of at least one of: one or more first sets of information of the one or more statements compatible with the one or more second statements; or one or more second sets of information of the one or more statements in conflict with the one or more second statements, wherein the generating the first validity score is performed based upon the comparison information (see Fig. 18A, para [0167-0168], discloses determining compared phrases in text to recognize phrases compatible with a brand, positive, or negative phrase and generating a loot score for qualifying phrases).
Lessin/Hazony/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony do not explicitly teach determining one or more validity scores associated with the one or more second statements, wherein the generating the first validity score is performed based upon the one or more validity scores.
Roberts teaches determining one or more validity scores associated with the one or more second statements, wherein the generating the first validity score is performed based upon the one or more validity scores (see Fig. 18a, para [0168], discloses determining a loot score based on if phrase qualifies as a brand, positive, or negative statement and generating a loot score based on qualification).
Lessin/Hazony/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony do not explicitly teach transmitting a request for an evaluation of the one or more statements to one or more client devices associated with the topic, wherein the request comprises the one or more statements; and receiving one or more evaluations of the one or more statements from the one or more client devices, wherein an evaluation of the one or more evaluations comprises at least one of: an indication that at least a portion of the one or more statements is valid; or an indication that at least a portion of the one or more statements is invalid, wherein the generating the first validity score is performed based upon the one or more evaluations.
Roberts teaches transmitting a request for an evaluation of the one or more statements to one or more client devices associated with the topic, wherein the request comprises the one or more statements (see Figs. 18a-b, para [0165-0167], evaluating text of an image and statements posted on social media to determine detected item such as statements shown in Fig. 18B regarding Philadelphia Fusion (associated topic) that qualifies for loot scoring); and receiving one or more evaluations of the one or more statements from the one or more client devices, wherein an evaluation of the one or more evaluations comprises at least one of: an indication that at least a portion of the one or more statements is valid; or an indication that at least a portion of the one or more statements is invalid, wherein the generating the first validity score is performed based upon the one or more evaluations (see Figs. 18a-b, para [0166-0167], discloses receiving loot scores for qualifying statements for brand, positive, or negative scoring of statements according to a set of learned loot scoring rules).
Lessin/Hazony/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony do not explicitly teach wherein the controlling the graphical user interface comprises: displaying a list comprising a plurality of list items associated with a plurality of content items, wherein the plurality of list items comprises a first list item associated with the first content item; and displaying the first validity score at least one of within the first list item or adjacent to the first list item.
Roberts teaches wherein the controlling the graphical user interface comprises: displaying a list comprising a plurality of list items associated with a plurality of content items, wherein the plurality of list items comprises a first list item associated with the first content item; and displaying the first validity score at least one of within the first list item or adjacent to the first list item (see Fig. 23b, para [0176], discloses displaying loot scores in text notification list regarding content items and loot scores).
Lessin/Hazony/Roberts are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to compare statements from disclosure of Roberts. The motivation to combine these arts is disclosed by Roberts as “provide improved technology to increased user loyalty and engagement with the brand” (para [0004]) and comparing statements is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Hazony as applied to claim 1, and in further view of Yu et al. (US 2016/0291914) (hereinafter Yu).
Regarding claim 7, Lessin/Hazony teach a method of claim 1.
Lessin further teaches identifying a plurality of content items comprising the first content item (see Figs. 6a, para [0180], discloses identifying content items (pets) for a first content item (claim 616) in a contact card). 
Lessin/Hazony do not explicitly teach selecting one or more content items for inclusion in a list, wherein: the one or more content items comprise the first content item; the selecting the one or more content items comprises selecting the first content item for inclusion in the list based upon a determination that the first validity score meets a threshold validity score; and the controlling the graphical user interface comprises displaying the list comprising one or more list items associated with the one or more content items.
Yu teaches selecting one or more content items for inclusion in a list, wherein: the one or more content items comprise the first content item (see Fig. 3, para [0007], discloses selecting content items for presentation to user via news feed); the selecting the one or more content items comprises selecting the first content item for inclusion in the list based upon a determination that the first validity score meets a threshold validity score; and the controlling the graphical user interface comprises displaying the list comprising one or more list items associated with the one or more content items (see para [0007-0008], discloses ranking content items based on their associated scores and type of content item to be displayed in news feed according to a threshold number of stories displayed in news feed between advertisements, not to exceed gap distance threshold). 
Lessin/Hazony/Yu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to list content items from disclosure of Yu. The motivation to combine these arts is disclosed by Yu as “to improve user experience, the social networking system may guarantee that the topmost advertisement presented to the user via the news feed” (para [0007]) and listing content items is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Lessin/Hazony teach a method of claim 1.
Lessin/Hazony do not explicitly teach wherein the controlling the graphical user interface comprises: displaying the first content item via the first client device based upon a determination that the first validity score meets a threshold validity score.
Yu teaches wherein the controlling the graphical user interface comprises: displaying the first content item via the first client device based upon a determination that the first validity score meets a threshold validity score (see para [0007], para [0036], discloses displaying news feed stories based on gap distance threshold).
Lessin/Hazony/Yu are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to list content items from disclosure of Yu. The motivation to combine these arts is disclosed by Yu as “to improve user experience, the social networking system may guarantee that the topmost advertisement presented to the user via the news feed” (para [0007]) and listing content items is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Hazony as applied to claim 1, and in further view of Carlyle et al. (US 2014/0351046) (hereinafter Carlyle) and Attorre et al. (US 2019/0035431) (hereinafter Attorre).
Regarding claim 13, Lessin/Hazony teach a method of claim 1.
Lessin does not explicitly teach determining one or more validity score settings associated with the first client device; and determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores; and the generating the first validity score is performed based upon the plurality of weights.
Hazony teaches determining one or more validity score settings associated with the first client device (see para [0005], discloses determining score associated with client device). 
Lessin/Hazony/Carlyle do not explicitly teach determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores; and the generating the first validity score is performed based upon the plurality of weights.
Attorre teaches determining, based upon the one or more validity score settings, a plurality of weights associated with the plurality of validity scores, wherein: each weight of the plurality of weights is associated with a validity score of the plurality of validity scores (see Fig. 14, para [0231], discloses weights associated with scores); and the generating the first validity score is performed based upon the plurality of weights (see para [0231], discloses generating score similarity).
Lessin/Hazony/Carlyle/Attorre are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony/Carlyle to include weights associated with scores from disclosure of Attorre. The motivation to combine these arts is disclosed by Attorre as “improve its predictive models for identifying the host times in target digital content” (para [0103]) and including weights associated with scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lessin et al. (US 2013/0282504) (hereinafter Lessin) in view of Hazony as applied to claim 1, and in further view of Attorre et al. (US 2019/0035431) (hereinafter Attorre).
Regarding claim 14, Lessin/Hazony teach a method of claim1.
Lessin/Hazony do not explicitly teach analyzing a validity score database based upon the publisher associated with the first content item to identify a first set of validity scores associated with a first set of content items associated with the publisher, wherein each content item of the first set of content items is published within a period of time; and analyzing the validity score database based upon the author associated with the first content item to identify a second set of validity scores associated with a second set of content items associated with the author, wherein: each content item of the second set of content items is published within the period of time; and the generating the first validity score is performed based upon the first set of validity scores associated with the publisher and the second set of validity scores associated with the author.
Attorre teaches analyzing a validity score database based upon the publisher associated with the first content item to identify a first set of validity scores associated with a first set of content items associated with the publisher, wherein each content item of the first set of content items is published within a period of time (see para [0004], para [0032], discloses generating host times based on source of media content and candidate scores); and analyzing the validity score database based upon the author associated with the first content item to identify a second set of validity scores associated with a second set of content items associated with the author (see para [0038], para [0255]. discloses identifying target digital content based on matching metadata), wherein: each content item of the second set of content items is published within the period of time (see Fig. 4c, para [0038-0039], para [0072], discloses candidate host time frames); and the generating the first validity score is performed based upon the first set of validity scores associated with the publisher and the second set of validity scores associated with the author (see para [0210], para [0255], discloses candidate scores associated with metadata such as creator and author).
Lessin/Hazony/Attorre are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Lessin/Hazony to include weights associated with scores from disclosure of Attorre. The motivation to combine these arts is disclosed by Attorre as “improve its predictive models for identifying the host times in target digital content” (para [0103]) and including weights associated with scores is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159